DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

 Response to Amendment
Applicant’s amendments filed on 12/03/2020 is acknowledged.  Claims 1, 9 have been amended. Claims 10-14 have been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a spacer” in line 10, and “a charge-retention spacer layer” in line 26.  The specification of the instant application discloses only one element, i.e. nitride spacer element in Figs. 1 and 2d.  So if this nitride spacer is identified to be the “spacer” in line 10, then there is no support for the “charge-retention spacer layer” in line 26; and vice versa, if the nitride spacer is identified to be the “charge-retention spacer layer” in line 26 then there is no support for “a spacer” in line 10 of claim 1.  
Claim 9 also recites “a spacer” in line 7 and “a charge-retention spacer layer” in line 23.  The specification also lacks support for one of these two elements in the same way as claim 1.
Claim 14 recites “a spacer” in line 2.  The specification of the instant application discloses only one element, i.e. nitride spacer element in Figs. 1 and 2d.  Since this 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a spacer” in line 10, and “a charge-retention spacer layer” in line 26.  Since the specification discloses only one element that could be identified as either one (see 112a rejection above), it is unclear whether the “spacer” is the “charge-retention spacer layer” or something else.  For the purpose of examination, it is interpreted to be the same.
Claims 9 and 14 recite the same limitation, thus, suffer the same indefinite issue.  The same interpretation is applied.
Claim 11 recites “a side gate”.  It is unclear whether this side gate is the same or different than the side gate defined in line 5 of claim 9.  For the purpose of examination, it is interpreted to be different.
Claim 13 recites “a charge storage structure” in line 2. It is unclear whether this is the same or different than the “charge-storage structure” defined in claim 12.  For the purpose of examination, it is interpreted to be different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, Jr. et al. (US 5874760) (hereinafter referred to as Burns) in view Hong (US 5414287).
Regarding claim 1, Burns a basic non-volatile memory group (memory device in Figs. 1-3 of Burns) comprising: 
(i) a substrate (35 in Fig. 3); 
(ii) a plurality of memory cells (cells 27 in Figs. 2-3) each having 
a drain electrode (bitline 25 that is connected to n+ drain region 50, as shown in Fig. 2), 
a source electrode (electrode that is connected to n+ source region 30),
a conduction channel (vertical sidewall of p-Si pillar 40), 
a side gate (20), 
portion of tunnel oxide 60 that is in contact with the drain 50 and not overlapped with the floating gate 70), and 
a charge-storage structure (oxide 75, floating gate 70, and portion of tunnel oxide 60 that is in contact with the floating gate 70) positioned between the conduction channel and the side gate, and in contact with a second part (portion of the sidewall of pillar 40 that is overlapped with floating gate 70) of the conduction channel, 
the memory cells being stacked on the substrate along a direction parallel to or nearly parallel to the plane of the substrate (as shown in Fig. 2 of Burns, the cells 27 are stacked on the substrate 35 either along the bit line direction or word line direction) and being electrically connected in parallel by sharing the drain electrodes and the source electrodes, respectively (as shown in Fig. 2 of Burns, the cells 27 along a bit line direction share the same bit line, i.e. same drain electrode 25.  As described in column 2 lines 7-22 of Burns, the source region 30 is a common source for the cells 27.  So the cells share the same source electrode); 
(iii) a piece of semiconductor fin (p-Si pillar 40) providing a plurality of conduction channels for the memory cells and implementing electrical current flow along a second direction (vertical direction in Fig. 3 of Burns) approximately perpendicular to the plane of the substrate; 
(iv) the shared drain and the shared source electrodes being connected to the top and the bottom of the semiconductor fin (as shown in Fig. 2-3 of Burns), respectively, or vice versa; 
as shown in Figs. 2-3 of Burns); and 
(vi) the charge-storage structure being a side-wall sandwich structure including a tunneling dielectric layer (tunnel oxide 60 in Fig. 3) proximate to the conduction channel, a charge-retention spacer layer (floating gate 70), and a blocking dielectric layer (oxide layer 75) proximate to the side gate.  
But Burns is silent as in teaching that the gate dielectric is in contact with a first part of the conduction channel and positioned between the conduction channel and the side gate without overlapping a spacer at the first part of the conduction channel, able to provide a gating effect at the first part of the conduction channel.
Hong teaches a high density memory cell (Figs. 3-7 of Hong).  The memory cell comprises: a gate oxide layer (44 in Fig. 5 of Hong) covers the vertical sidewalls of the pillars (36), a charge storage spacer layer (spacer 48 in Fig. 5-7 of Hong) with its height (49) only partially overlaps with the channel, not the entire channel (see Fig. 5), a second oxide layer (50 in Fig. 6) is formed to cover the charge storage spacer layer (see Fig. 6); and a side gate layer (54 in Fig. 6) is formed.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the charge-retention spacer layer (70 in Fig. 3 of Burns) to cover only partially the channel, as according to Hong, in order to reduce capacitive coupling between the drain and the charge-retention spacer layer, which in order reduces the charge leaking from the drain into the charge-retention spacer layer thereby turning the OFF state to ON state.
48 in Hong, which is analogous to 70 of Burns) only covers partially the height of the channel, the top portion of the channel (portion represented by length 55 in Fig. 6) is not overlapped with the charge storage spacer layer.  As a result, the blocking dielectric layer (oxide layer 75 of Burns) contacts the tunneling dielectric layer (tunnel oxide 60 in Fig. 3 of Burns) like the two gate oxide layers (44 and 50 in Fig. 6 of Hong) of Hong.  This portion of contacting blocking dielectric layer and the tunneling dielectric layer is identified as the gate dielectric in the claim and is in contact with the top portion (or “first part” in claim language) of the conduction channel and positioned between the conduction channel and the side gate without overlapping a spacer at the first part of the conduction channel, able to provide a gating effect at the first part of the conduction channel.
Regarding claim 5, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, and also teaches wherein the charge-storage structure is a floating gate structure (as defined in claim 1 above) with a tunneling dielectric layer (tunnel oxide layer 60) comprising silicon oxide, a charge-retention spacer layer comprising poly-Si (column 2 line 25 of Burns), and a blocking dielectric layer (oxide layer 75 of Burns). 
But Burns in view of Hong is silent as in teaching the blocking dielectric layer comprising an ONO structure (i.e. silicon oxide/silicon nitride/silicon oxide).
Hong teaches that the second oxide layer (50 in Fig. 6 of Hong) can be an ONO structure (i.e. silicon oxide/silicon nitride/silicon oxide) (column 4 lines 65-67 of Hong) instead of a single oxide layer.

Regarding claim 6, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, and also teaches wherein the semiconductor fin consists of Si (as shown in Fig. 3 of Burns), or Ge, or Si--Ge alloy.  
Regarding claim 7, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, and also teaches wherein the semiconductor fin consists of alternating lightly/heavily doped semiconductor segments or alternating doped-semiconductor/insulator segments (as shown in Fig. 3 of Burns, along the word line direction, the fin includes semiconductor pillars 40, insulator segments that are the oxide layers 60, 75, and conductive segments of the control gate 20) stacked along a second (word line direction is along control gate 20 direction, as shown in Fig. 1 of Burns) said direction parallel to, or nearly parallel to the plane of the substrate.  
Regarding claim 8, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, and also teaches wherein a stored information of every individual memory cell can be read out via NOR gate logic (the phrase “can be read out via NOR gate logic” is a functional description of the stored information which only requires that the information stored in the memory group is capable of being used the same way.  In other words, the above limitation only requires that the memory group can be connected to a NOR gate logic.  Such connection only requires appropriate interconnections, which the prior art’s memory group is certainly capable of.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Hong, as applied in claim 1 above, and further in view of Lee et al. (US 2002/0028541 A1) (hereinafter referred to as Lee).
Regarding claim 2, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, but is silent as in teaching wherein the charge-storage structure is an ONO charge trap with a tunneling dielectric layer comprising silicon oxide, a charge-retention spacer layer comprising silicon nitride, and a blocking dielectric layer comprising silicon oxide.  
Lee teaches a basic non-volatile memory device (memory device in Fig. 7 of Lee).  The memory cells in the group uses a dielectric charge trapping layer to store charge instead of the floating gate ([0138] of Lee).  The charge storage structure (702 in Fig. 7 of Lee) comprises of a first oxide (704), a nitride layer (706), and a second oxide layer (708).  This dielectric charge storage structure is referred to as ONO stack (see [0138] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the dielectric storage structure of Lee in order to obtain better charge storage capability (ONO structure can store charge longer without losing the charge).  
As incorporated, the floating gate 70 of Burns would be replaced by the nitride layer 706 of Lee and the charge-storage structure now includes: a tunneling dielectric layer (the tunnel oxide layer 60 of Burns which is analogous to the first oxide layer 704 of Lee) proximate to the conduction channel, a charge-retention spacer layer (nitride layer 706 of Lee), and a blocking dielectric layer (the oxide layer 75 of Burns is analogous to the second oxide 708 of Lee) proximate to the side gate.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Hong, as applied to claim 1 above, and further in view of Lue et al. (US 2010/0172183 A1) (hereinafter referred to as Lue).
Regarding claim 3, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, but is silent as in teaching wherein the charge-storage structure is a bandgap engineered ONO charge trap with a tunneling dielectric layer comprising composite materials of sandwiched ultra-thin silicon oxide/silicon nitride/silicon oxide structure, a charge-retention spacer layer comprising silicon nitride, and a blocking dielectric layer comprising silicon oxide.  
Lue teaches a charge-storage structure of a memory device (Fig. 10 of Lue). The charge-storage structure is a bandgap engineered ONO charge trap with a tunneling dielectric layer (as labeled in Fig. 10 of Lue) comprising of silicon oxide/silicon nitride/silicon oxide layers (layers 13-15 in Fig. 10 of Lue), a silicon nitride charge-retention spacer layer (layer 16), and a blocking dielectric layer (17A-17B) comprising of silicon oxide (layer 17A is silicon oxide).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Lue’s charge-storage structure in Burns’ memory device in order to obtain excellent performance, and endurance and charge retention ([0092] of Lue). 
Regarding claim 4, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1, but is silent as in teaching wherein the charge-storage 2O3 layer/silicon nitride spacer/silicon oxide layer, or HfO2 layer/silicon nitride spacer/HfO2 layer.  
Lue teaches a charge-storage structure of a memory device (Fig. 10 of Lue). The charge-storage structure is a bandgap engineered ONO charge trap with a tunneling dielectric layer (as labeled in Fig. 10 of Lue) comprising of silicon oxide/silicon nitride/silicon oxide layers (layers 13-15 in Fig. 10 of Lue), a silicon nitride charge-retention spacer layer (layer 16), and a blocking dielectric layer (17A-17B) comprising of Al2O3 (layer 17B is Al2O3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Lue’s charge-storage structure in Burns’ memory device in order to obtain excellent performance, and endurance and charge retention ([0092] of Lue). 
As incorporated, the charge-storage structure is a dielectric multilayer comprising of an Al2O3 layer (17B in Fig. 10 of Lue), a silicon nitride spacer (16 of Lue), and silicon oxide layer (15 of Lue).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Hong.
Regarding claim 9, Burns teaches a method of manufacturing a basic non-volatile memory group (memory device in Figs. 1-3 of Burns), comprising: 
(i) providing a substrate (35 in Fig. 3); 
cells 27 in Figs. 2-3) each having a drain electrode (bitline 25 that is connected to n+ drain region 50, as shown in Fig. 2), a source electrode (electrode that is connected to n+ source region 30), a conduction channel (vertical sidewall of p-Si pillar 40), a side gate (20),
a gate dielectric (portion of tunnel oxide 60 that is in contact with the drain 50 and not overlapped with the floating gate 70), and 
a charge-storage structure (oxide 75, floating gate 70, and portion of tunnel oxide 60 that is in contact with the floating gate 70) positioned between the conduction channel and the side gate and in contact with a second part (portion of the sidewall of pillar 40 that is overlapped with floating gate 70) of the conduction channel, 
the memory cells being stacked on the substrate along a direction (as shown in Fig. 2 of Burns, the cells 27 are stacked on the substrate 35 along the bit line direction or word line direction) parallel to or nearly parallel to the plane of the substrate and being electrically connected in parallel by sharing the drain electrodes and the source electrodes (as shown in Fig. 2 of Burns, the cells 27 along a bit line direction share the same bit line, i.e. same drain electrode 25.  As described in column 2 lines 7-22 of Burns, the source region 30 is a common source for the cells 27.  So the cells share the same source electrode), respectively; 
(iii) forming a piece of semiconductor fin (p-Si pillar 40) providing a plurality of conduction channels for the memory cells and implementing electrical current flow along vertical direction in Fig. 3 of Burns) approximately perpendicular to the plane of the substrate; 
(iv) forming the shared drain and the shared source electrodes (as shown in Fig. 2-3 of Burns; the electrode to the source is inherent to the device in order for the device to function as intended) being connected to the top and the bottom of the semiconductor fin, respectively, or vice versa; 
(v) the side gates being located on respective opposite sides of the semiconductor fin (as shown in Figs. 1-3 of Burns); 
(vi) forming the gate dielectric with dielectric insulators (60 is an oxide, which is a typical dielectric insulator); and 
(vii) forming the charge-storage structure being a side-wall sandwich structure including a tunneling dielectric layer (tunnel oxide 60 in Fig. 3) proximate to the conduction channel, a charge-retention spacer layer (floating gate 70), and a blocking dielectric layer (oxide layer 75) proximate to the side gate.  
But Burns is silent as in teaching that the gate dielectric is in contact with a first part of the conduction channel and positioned between the conduction channel and the side gate without overlapping a spacer, to provide a gating effect at the first part of the conduction channel.
Hong teaches a high density memory cell (Figs. 3-7 of Hong).  The memory cell comprises: a gate oxide layer (44 in Fig. 5 of Hong) covers the vertical sidewalls of the pillars (36), a charge storage spacer layer (spacer 48 in Fig. 5-7 of Hong) with its height (49) only partially overlaps with the channel, not the entire channel (see Fig. 5), a 50 in Fig. 6) is formed to cover the charge storage spacer layer (see Fig. 6); and a side gate layer (54 in Fig. 6) is formed.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the charge-retention spacer layer (70 in Fig. 3 of Burns) to cover only partially the channel, as according to Hong, in order to reduce capacitive coupling between the drain and the charge-retention spacer layer, which in order reduces the charge leaking from the drain into the charge-retention spacer layer thereby turning the OFF state to ON state.
Since the charge storage spacer layer (48 in Hong, which is analogous to 70 of Burns) only covers partially the height of the channel, the top portion of the channel (portion represented by length 55 in Fig. 6) is not overlapped with the charge storage spacer layer.  As a result, the blocking dielectric layer (oxide layer 75 of Burns) contacts the tunneling dielectric layer (tunnel oxide 60 in Fig. 3 of Burns) like the two gate oxide layers (44 and 50 in Fig. 6 of Hong) of Hong.  This portion of contacting blocking dielectric layer and the tunneling dielectric layer is identified as the gate dielectric in the claim and is in contact with the top portion (or “first part” in claim language) of the conduction channel and positioned between the conduction channel and the side gate without overlapping a spacer at the first part of the conduction channel, able to provide a gating effect at the first part of the conduction channel.
Regarding claim 10, Burns in view of Hong teaches all the limitations of the basic memory group of claim 1 and also teaches wherein the gate dielectric is in contact with the side gate (as shown in Fig. 6 of Hong).  
Regarding claim 11, Burns in view of Hong teaches all the limitations of the method of claim 9, and also teaches comprising forming a side gate (as shown in Fig. 3 of Burns and Fig. 6 of Hong, each pillar has two side gates on two sides. One is associated with the side gate in claim 9, the remaining is the side gate in this claim) in contact with the gate dielectric.  
Regarding claim 12, Burns teaches a basic non-volatile memory group (memory device in Figs. 1-3 of Burns) comprising: 
(i) a substrate (35 in Fig. 3); 
(ii) a plurality of memory cells (cells 27 in Figs. 2-3) each having 
a drain electrode (bitline 25 that is connected to n+ drain region 50, as shown in Fig. 2), 
a source electrode (electrode that is connected to n+ source region 30), 
a conduction channel (vertical sidewall of p-Si pillar 40), 
a side gate (20), 
a gate dielectric (portion of tunnel oxide 60 that is in contact with the drain 50 and not overlapped with the floating gate 70) positioned between the conduction channel and the side gate, and 
a charge-storage structure (oxide 75, floating gate 70, and portion of tunnel oxide 60 that is in contact with the floating gate 70) positioned between the conduction channel and the side gate, and in contact with a second part (portion of the sidewall of pillar 40 that is overlapped with floating gate 70) of the conduction channel, 
as shown in Fig. 2 of Burns, the cells 27 are stacked on the substrate 35 either along the bit line direction or word line direction) and being electrically connected in parallel by sharing the drain electrodes and the source electrodes, respectively (as shown in Fig. 2 of Burns, the cells 27 along a bit line direction share the same bit line, i.e. same drain electrode 25.  As described in column 2 lines 7-22 of Burns, the source region 30 is a common source for the cells 27.  So the cells share the same source electrode); 
(iii) a piece of semiconductor fin (p-Si pillar 40) providing a plurality of conduction channels for the memory cells and implementing electrical current flow along a second direction (vertical direction in Fig. 3 of Burns) approximately perpendicular to the plane of the substrate; 
(iv) the shared drain and the shared source electrodes being connected to the top and the bottom of the semiconductor fin, respectively, or vice versa (as shown in Fig. 2-3 of Burns); 
(v) the side gates being located on respective opposite sides of the semiconductor fin (as shown in Figs. 2-3 of Burns); and 
(vi) the charge-storage structure being a side-wall sandwich structure including a tunneling dielectric layer (tunnel oxide 60 in Fig. 3) proximate to the conduction channel, a charge-retention spacer layer (floating gate 70), and a blocking dielectric layer (oxide layer 75) proximate to the side gate.  

Hong teaches a high density memory cell (Figs. 3-7 of Hong).  The memory cell comprises: a gate oxide layer (44 in Fig. 5 of Hong) covers the vertical sidewalls of the pillars (36), a charge storage spacer layer (spacer 48 in Fig. 5-7 of Hong) with its height (49) only partially overlaps with the channel, not the entire channel (see Fig. 5), a second oxide layer (50 in Fig. 6) is formed to cover the charge storage spacer layer (see Fig. 6); and a side gate layer (54 in Fig. 6) is formed.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the charge-retention spacer layer (70 in Fig. 3 of Burns) to cover only partially the channel, as according to Hong, in order to reduce capacitive coupling between the drain and the charge-retention spacer layer, which in order reduces the charge leaking from the drain into the charge-retention spacer layer thereby turning the OFF state to ON state.
Since the charge storage spacer layer (48 in Hong, which is analogous to 70 of Burns) only covers partially the height of the channel, the top portion of the channel (portion represented by length 55 in Fig. 6) is not overlapped with the charge storage spacer layer.  As a result, the blocking dielectric layer (oxide layer 75 of Burns) contacts the tunneling dielectric layer (tunnel oxide 60 in Fig. 3 of Burns) like the two gate oxide layers (44 and 50 in Fig. 6 of Hong) of Hong.  This portion of contacting blocking dielectric layer and the tunneling dielectric layer is identified as the gate dielectric in the claim and is in contact with the top portion (or “first part” in claim language) of the 
Regarding claim 13, Burns in view of Hong teaches all the limitations of the basic memory group of claim 12 and also teaches wherein the gate dielectric does not overlap a charge storage structure at the first part of the conduction channel (as combined in claim 12 above).  
Regarding claim 14, Burns in view of Hong teaches all the limitations of the basic memory group of claim 12 and also teaches wherein the gate dielectric does not overlap a spacer (please see interpretation in 112b rejection above) at the first part of the conduction channel (as combined in claim 12 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822